UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6107


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AHMAD RASHAD HOBBS, a/k/a Sean Hicks,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:08-cr-00024-RBS-FBS-1)


Submitted:   November 19, 2015            Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ahmad Rashad Hobbs, Appellant Pro Se.   Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ahmad      Rashad     Hobbs   appeals      the    district         court’s    orders

denying     Hobbs’     18    U.S.C.      § 3582(c)(2)         (2012)     motion     for    a

sentence reduction based on Amendment 782 to the U.S. Sentencing

Guidelines Manual (2014), and denying reconsideration of that

order.      A    district     court’s     decision      on     whether     to     reduce    a

sentence under § 3582(c)(2) is reviewed for abuse of discretion,

while its conclusion on the scope of its legal authority under

that provision is reviewed de novo.                   United States v. Munn, 595

F.3d 183, 186 (4th Cir. 2010).

      Our review of the record reveals that the district court

did   not   abuse     its    discretion     in    denying       Hobbs’     § 3582(c)(2)

motion.        The court plainly understood its authority to reduce

Hobbs’ sentence pursuant to Amendment 782, see United States v.

Stewart,        595    F.3d     197,       203        (4th     Cir.       2010);         USSG

§ 1B1.10(b)(2)(B),          p.s.,   but    declined      to    do   so    based     on    the

facts    and     circumstances      of    Hobbs’       case,    with      which    it    was

abundantly familiar.          See United States v. Smalls, 720 F.3d 193,

196-97 (4th Cir. 2013).             Moreover, despite Hobbs’ claim to the

contrary, it is well settled that the district court is not

required    to    provide     individualized          reasoning     when     deciding       a

§ 3582(c)(2) motion, see United States v. Legree, 205 F.3d 724,

728-29 (4th Cir. 2000), and the record does not support Hobbs’

argument    that      the   court     failed     to    consider     the     relevant       18

                                            2
U.S.C. § 3553(a) (2012) factors.                 See Smalls, 720 F.3d at 195-

97.     Accordingly, we affirm the denial of Hobbs’ § 3582(c)(2)

motion for the reasons stated by the district court.                        See United

States    v.   Hobbs,     No.     4:08–cr–00024–RBS-FBS-1       (E.D.        Va.    filed

Nov. 21, 2014; entered Nov. 25, 2014).

       We also conclude that the district court lacked authority

to    entertain    Hobbs’       motion   for    reconsideration.            See    United

States    v.     Goodwyn,     596    F.3d    233,   235–36     (4th    Cir.        2010).

Accordingly, we affirm the district court’s order denying that

motion.    Finally, we deny Hobbs’ motion for the appointment of

counsel.       We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented    in     the    materials

before    this    court     and   argument      would   not   aid   the     decisional

process.



                                                                              AFFIRMED




                                            3